Motion by plaintiff to extend the time .within which to perfect her appeal granted, and the order of this court entered February 16, lOfiO is amended accordingly so -as to provide that the motion to dismiss is granted unless appellant perfects appeal, files note of issue and files and serves record and brief on or before April 19, 1960 and is ready for argument at the May Term of this court. In the event the record is not stipulated the plaintiff should *778apply for settlement thereof. Bergan, P. J., Coon, Gibson and Reynolds, JJ., concur.